 In the Matter Of GULF REFINING COMPANY (TULSA PIPE LINE DIVI-SION) and-INTERNATIONAL UNION OF OPERATING ENGPNEERS, AFLCase No. 14-R-1191.-Decided October 18, 1945Messrs. Russell G. Lowe, R. S. Harrison, J. R. Murphy,andRushGreenslade,of Tulsa, Okla., for the Company.Mr. H. C. Scheppel,of Carlyle, Ill., andMr. John H., La Rowe,ofIndependence; Kans., for the AFL.'Mr. Donald H. Frank,of counsel to the Board.DECISIONANDDIRECTION OF ,ELECTIONSTATEMENT Or THE CASEUpon an ' amended petition duly filed by International Unioli ofOperating Engineers, AFL, herein called the AFL, alleging that'aquestion affecting commerce had arisen 'concerning the representationof employees of Gulf Refining Company (Tulsa Pipe Line Division),Tulsa,' Oklahoma, herein called the Company; the' National LaborRelations Board provided for an appropriate hearing upon due noticebefore Ryburn L. Hackler, Trial Examiner. The hearing was heldat St. Louis, Missouri, on June 25, 1945..The Company and the AFLappeared,-and participated::All' parties-Were, afforded, full ' oppor-tunity to be heard, to examine and cr'o'ss=examine witnesses, and tointroduce evidence bearing on the issues.The Trial Examiner'srulings made at the hearing are free from prejudicial error and arehereby affirmed.All parties were afforded an opportunity to filebriefs with the Board.Upon the entire record in the case, the Board makes the following :IFINDINGS OF FACT1.THE BUSINESS OF THE COMPANYGulf Refining Company is a Delaware corporation with the prin-cipalw operating office, of its Tulsa Pipe Line Division located at Tulsa,Oklahoma, where it is engaged in the tF an'sporatation of petroleum .through the States of New Mexico, Kansas, Oklahoma, Missouri,04 N. L.R.B,No.55. -304 GULF REFINING COMPANY305'IllinoisIndiana, and Ohio.Among its operations, the Companymaintains and operates a, trunk pipe-line system extending from NewPerryman, Oklahoma, to Cincinnati, Ohio.The Companyis also.engaged in buying and gathering oil in Illinois, which it runs to themain line stations of that trunk line, for transportation:During1,944, approximately 50,000 barrels of crude oil were pumped dailythrough' the Company's trunk line from New Berryman, Oklahoma,,to ' Centralia, Illinois ; and approximately 57,000 barrels,from Edge-wood, Illinois, to Dublin, Indiana._The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act, and we so find.,,If. THE ORGANIZATION INVOLVEDInternationalUnion of Operating Engineers, affiliated with theAmerican Federation of Labor, is a labor organization admitting tomembership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATION'jhe.SCompany'has refused to grant recognition to the AFL as-theexclusive-bargaining representative of certain of the,Conipany,'s em-ployees until the AFL has been certified by the Board in an appropriateunit.A statement of a Board agent, introduced into, evidence at the]rearing, indicates that the AFL represents a substantial number ofemployees in the unit hereinafter found appropriate.'We find that a question affecting commerce has arisen concerning therepresentation of employees of the Company, within `the meaningof Section 9 '(c) and Section 2 (6),and, (7), of the Act.-IV.THE APPROPRIATE UNITThe AFLseeks a unit of all the Company's operating and mainte-nance employees employed at its stations,from and including theNew Perryman,Oklahoma, station, to and including the Adgate Ter-minal near Lima, Ohio, and the Cleves Terminal near Cincinnati,,Ohio, but-excluding the clerical employees,travelingmaintenancegang, Edgewood gang,,telephone linemen, telegraph operator-clerk,watchman, chief engineers, pump station foremen,and any othersupervisory employees within our usual definition.The CompanyThe ^Fie1d Examiner reported that the" 'AFL submitted 62 authorization cards, 60 ofwhich borenames'of'persons appearing on the Company's pay roll of March 1945, whichcontained the names of 128 employees in the appropriate unit; and that the cards weredated 3 in May, 13 in June; 1 in October, 7 in November, 7 in December 1944, 2 in January,1 in'February,25 in March 1945,and 1 was undated.670417-46-vol. 64-21 -306,DECISIONS OF NATIONAL, LABOR RELATIONS BOARDagrees that the appropriate unit would exclude the clerical employees,chief engineers, and pump station- foremen.The parties agree thatengineer-iperator-gaugers, assistant engineer-operator-gaugers, pipeliners,welders, gauger-operators, and laborers should- be included inthe unit.Controversy exists over the AFL's proposed exclusion of thetravelingmaintenance gang,, Edgewood gang, -telephone linemen,telegraph operator-clerk, and the watchman.The Company's Tulsa'Pipe Line Division is,composed of two pipe-'line systems, known as the Oklahoma-Kansas Division and'the East-,ern Division.The station's of the. latter are the ones involved in this,proceeding.The New Perryman Station is the 'connecting point ofthe two divisions, receiving the collected oa' from the Oklahoma-Kansas Division, and pumping ^1t -eastward to the Eastern Division.The Company contends that the New Perryman Station is part of.9esatNewtheOklahoma Kansas Division and therefore, ei ployPerryman should be excluded froth the unit sought.2 This, contentionis based on the following facts: (1) the Oklalioina-Kansas pipeline,including the original Perryman Station, was- built some 20 yearsprior to the building of the Eastern Division 3 and was built for .adifferent- company than the one for 'which the Eastern Division wasbuilt, which historically would make Perryman a Part of the Okla; 'homa-Kansas Division; (2) certain pipe liners at the New PerrymanStation spend from 85 to 100 percent of their time working on the,Oklahoma-Kansas lines; (3) the New Perryman Station uses a methodof measurement of oil flow different from that used by the easternstations; (4) Eastern Division stations are'headed bj^ chief engineersman; and (5) the New Perryman Station, unlike the other stationsinvolved,- is in Oklahoma.We do not consider these factors as con-_trolling.The record reveals that in 1939 Mr. Arthur Ray becameDivision Superintendent of the Eastern Division, and that the direc-tive of the Company, annoupcing his appointment, made the NewPerryman Station a part of the Eastern Division ,under his super'vision.In addition to being a part of the Eastern Division for ad-ministrative purposes since that time, the New Perryman Stationprepares its pay roll as part of, the 'pay roll of 'the western half -ofthe Eastern Division.We are of the opinion that the employees2we'' do not consider that'the" exclusion of the New_ Peiri iiian Station from the unitfound' appropriate in,Tatter of Gulf Refining Coinpanu, Tulsa Pipe'Line Division,55 -N L R B 984, is binding here, for the reason that in that Decision the parties agreed-to the composition of the unit and no evidence was taken as to the propriety' of theinclusion or exclusion of the New Perryman StationThe election in that case did notresult in a majority vote for-a collective bargaining representative with the-result thatno collective bargaining history 'has been predicated upon our prior unit finding'3The New Perryman station was built in 1930, the same year as was the EasternDivision. GULF REFINING COMPANY307of the New Perryman Station are appropriately included in the unitsought.-The Company would include in the unit the following categories ofemployees which the AFL seeks to exclude :-7'raveliv.g mmz,aintenance gang:This crew consists of approximatelynine pipe liners and six machinists, with headquarters in Tulsa, wherethey are carried on the division pay roll and are under the supervisionof the Company's master mechanic.Although they comprise -themaintenance gang- for the entire Tulsa pipe-line system, 98 percentof their work for the past'2 years has been performed in the EasternDivision, and the general superintendent for the Tulsa Pipe Linetestified that he considers the members of this crew to be a permanentdart of the Eastern Division's personnel.Their duty consists ofmajor and emergency overhaul; althougll they do no operationalwork, they do Jrdt work on field lines but work exclusively at stations,coining into daily contact with station employees and receiving adviceand assistance from the station engineers.Each station has, addition-ally, its own maintenance crew which performs the more routine main-tenance functions.We regard the traveling maintenance gang ashaving a community of interest in employment conditions with theother station eulployces in the Eastern Division, and we shall includeilieul in the unit hereinafter found appropriate 4.'lfdgewvood gang: 5This crew consists of one welder and five pipeliners.These employers spend a large part of their tine performingmaintenance work in the Centralia oil fields.About one-half of theirtune, however, is spent at the Edgewood and other stations, repairingstation lines, pipes, lend manifold connections.They are carried onthe pay roll of the Division Superintendent of that part of the EasternDivision which is east of the Mississippi River.They come into dailycontact with eastern station employees, working with or in conjunc-tion with them.We find that these employees have a communityof interest in employment conditions with'the other employees whowork at Eastern Division stations, and we shall include them in theunit hereinafter found appropriate."-- ,Telegraph operator-clerk:The Company employs one man' at itsDublin Station who spends one-half of his time performing clericalduties for the Division'Superintendent and spends the other half per-forming telegraphic operation.At the various stations the routineOne of the gang's machinists is designated as head machinist or gang foreman, incharge of their maintenance activitiesThe record indicates that he possesses no super-visoiy authority and we shall therefore include him, as a member of the gang, in the unit.hereinafter -found alnronriate.Also known as "combinationfield and station men."A construction foreman is in charge of the, Edgewood gangHis authority includes theright to effect changes in the status of the employees constituting the Edgewood gangWeshall thereforeexclude him,as a supervisory employee, from the unit hereinafter foundappropriate.7M. Y. Hudson. 308DECISIONS OF NATIONAL LABOR RELATIONS BOARDtelegraphic operations are handled by the assistant engineer-operator-gaugers.This is true of the Dublin Station. The parties agree that,the assistant engineer-operator-gaugers are properly included in theunit.Under the circumstances we are of the opinion that this em-ployee is essentially a clerical employee, and we shall exclude him fromthe unit hereinafter found appropriate 8Watchman:The Company employs one watchman 9 at the DublinStation.He is neither militarized`nor deputized.He is in charge ofthe gate to the Station, where he checks the employees as they enter:He reports anyone who enters intoxicated or disorderly. It is clearthat his duties are not of a monitorial nature, and we shall include himin the unit hereinafter found appropriate.10Telephone linemen:These three employees are on the Tulsa payroll, and their top supervision comes from that office.On the otherhand, these employees perform their repair and maintenance dutiesonly in the Eastern Division where their work assignments come fromthe engineer in charge of the station at which they are located- and towhom they report their findings upon investigation and their work,progress.We believe these facts sufficiently illustrate their communityof interest in employment conditions with other employees workingin the 'Eastern Division Stations, and we shall include them in theunit hereinafter found appropriate.We find that all the Company's `operating and maintenance em-ployees employed at its stations from and including the New Perry-man, Oklahoma, Station, to and including the Adgate Terminal andthe Cleves Terminal, including the traveling maintenance gang, Edge-wood gang, watchman, and telephone linemen, but excluding the cler-ical employees, telegraph operator-clerk, chief engineers, and pump.station foremen, and any other supervisory employees with authorityto hire, promote, discharge, discipline, or otherwise effect changes inthe status of employees, or effectively"-recommend such action, con-stitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot.Among theemployees of the Company are-certain part-time laborers.The Com-pany would include them in the group of eligible voters, whereas the8Cf.Matter of Magnolia Pipe Line Company,.andMatter of GulfRefining Company(Houston Division),62 N L. R. B 1385,wherein the telegraph operatorspeiformed operational duties,and clerical duties closely allied with operational and tele-graphic duties, during the periods when they were-not engaged in telegraph operation,and wherein they came into frequent contact, with other operational workers°G E 'Symons..,10 SeeMattel of Champion Sheet Metal Company, Inc.,61 N L R. B 511. GULF REFINING COMPANY309 'AFL seeks their exclusion.These employees are for the most partfarm boys who are called to work from a list kept. by the Companyfor use whenever an emergency arises or regular employees are onvacation."These workers in the past year worked from 1 to 60 hoursper. month.They have no expectancy of permanent future employ-ment.We are of the opinion that these men are casual' employeeswho have not sufficient interest in the terms and conditions of em-ployment to entitle them to vote and we shall exclude them, from thevoting group.We shall direct that the employees of the Companyeligible to vote in the election shall be, with the exception of the part-time employees, those in the appropriate unit who were employedduring the pay-roll period immediately preceding the date of theDirection of Election herein, subject to the limitations and additionsset forth in the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, andpursuant to Article 111, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 3, as amended,it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Gulf RefiningCompany' (Tulsa Pipe Line Division),Tulsa, Oklahoma,an electionby secret ballot shall be conducted as early as possible, but not laterthan thirty(30) days from the date of this Direction,under the direc-tion and supervision of the Regional Director for the FourteenthRegion, acting in this matter as agent for the National Labor Rela-tions Board, and subject to Article III, Sections 10 and 11, of saidRules and Regulations,among the employees in the'unit found ap-propriate in Section IV, above, who were employed during the pay'-roll period immediately preceding the date of this'Direction,includ-ing employees Who did not work during the pay-roll period becausethey were ill or on vacation or temporarily laid off,and includingemployees-in the armed forces of the United States who present them-selves in person at the polls, but excluding casual part-time employees,and any who have since quit or been discharged for cause and have notbeen rehired or, reinstated prior to the date of'the election, to deter-mine whether or not they desire to be represented by InternationalUnion of Operating Engineers,AFL; for the purposes of collectivebargaining.MR. GERARD D. REILLY took no part in the consideration of 'theabove Decision and Direction of Election.'Certain part-time employees have in the past been obtained by the Company to workat the Centralia, Breeze, and Valmeyer Stations, not from its list of available part-timers,but through a hod carriers' union.